 J. S. ALBERICI CONSTRUCTION CO.J. S. Alberici Construction Co., Inc. and Shopmen'sLocal Union No. 518 of the International Associa-tion of Bridge, Structural and Ornamental IronWorkers, AFL-CIO. Case 14-CA-9916September 19, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn June 15, 1977, Administrative Law JudgeRobert A. Giannasi issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and Respon-dent filed a brief in opposition to the GeneralCounsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbrief, and has decided to affirm the rulings, findings,and conclusions' of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.* The Administrative Law Judge found that even if the parties hadagreed-which he considered doubtful-to a contract merging the seniontyof certain employees represented by different unions, its refusal to arbitratea seniority dispute was not unlawful. In our judgment a preponderance ofthe evidence does not establish that Respondent was bound to such anagreement. We, therefore, do not reach or pass on any duty Respondentmight have were there an agreement.DECISIONSTATEMENT OF THE CASEROBERT A. GIANNASI, Administrative Law Judge: Thiscase was heard before me on March 21, 1977. in St. Louis,Missouri, upon a complaint which issued on February 16,1977. The complaint was based on a charge which was filedon January 11, 1977. The complaint alleges that Respon-dent violated Section 8(aX5) and (1) of the National LaborRelations Act, as amended, by "repudiating" a memoran-dum of understanding between the Union and Respondent"as being an integral part of' the collective-bargainingagreement of the parties "by refusing to process grievancesto arbitration thereunder." Respondent denies that by itsconduct it violated Section 8(a)(5) and (1) of the Act.Respondent and the General Counsel filed proposed232 NLRB No. 14findings of fact and conclusions of law and supportingbriefs.Upon the entire record in this case, I hereby make thefollowing:FINDINGS OF FACTI. JURISDICrIONAL FINDINGSRespondent is a Missouri corporation engaged in thebuilding and construction industry as a general contractor.It maintains its principal office and place of business in thecity of St. Louis, State of Missouri, at which location it alsohas a fabrication shop. During the year ending December31, 1976, Respondent in the course and conduct of itsbusiness operations purchased and caused to be transport-ed and delivered at its Missouri place of businessconstruction materials and other goods and materialsvalued in excess of $100,000, of which goods and materialsvalued in excess of $50,000 were transported and deliveredto its places of business in Missouri directly from pointslocated outside of the State of Missouri. Respondent is nowand has been at all times material hereto an employerengaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe Charging Party (hereafter the Union) is and hasbeen at all material times a labor organization within themeaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESAbout half of Respondent's employees at its fabricationshop were represented by the Union and the rest byIronworkers Local 396. The latter received outside con-struction wages and fringe benefits. Respondent and theUnion had entered into a collective-bargaining agreementin 1972 which expired on May I, 1975.After discussions and exchanges of correspondence,Respondent, the Union, and Local 396, entered into amemorandum of understanding on January 24, 1975, inWashington, D.C. The memorandum was attested to by arepresentative of the International Association of Iron-workers who participated in the discussions leading up tothe agreement. The basic purpose of the memorandum wasto equalize the wage and benefit rates of employeesrepresented by the two local unions. The memorandumcontained no expiration date.On or about April 18, 1975, Respondent and the Unioncommenced negotiations for a new collective-bargainingagreement. Respondent made the following proposal whichwas accepted by the Union:This agreement is subject to Memorandum of Under-standing dated January 24, 1975, (copy to be attached).The collective-bargaining agreement which was subse-quently finalized by the parties contained no reference tothe memorandum.Union Business Representative Melvin St. Clair testifiedthat there was not any extensive discussion of the71 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmemorandum during negotiations, but that the Respon-dent's president, Raymond Pieper, said, "Since we haveagreed on the Memorandum of Understanding it should beincorporated in the current agreement." Later, in responseto my question, St. Clair testified that at no time didmanagement say that the memorandum was part of thecontract.In December 1975, the Union tendered copies of thecontract to Respondent for signature.On January 2, 1976, the Union filed grievances allegingthat the Respondent had violated paragraph 6 of thememorandum concerning the recall of laid-off shopemployees. Paragraph 6 reads as follows:In the event of a layoff, present shop employees of theCompany, whether they be members of Iron WorkersLocal Union No. 396 or members of Shopmen's LocalUnion No. 518, shall be laid off based upon their lengthof service with the Company, subject to their ability toperform the work in question in accordance withgenerally recognized shop practices of the Company,and will be recalled in reverse order (list attached).On January 14, 1976, Respondent answered the grievancesby stating (1) there was "no violation of agreement" and (2)"Grievance was not timely filed."Thereafter, in January and February 1976, severalmeetings were held between Respondent and the Union. Inone of the meetings, a representative of the InternationalUnion was present. Business Representative Melvin St.Clair represented the Union. At these meetings, the Unionsought to resolve the grievances and the Respondent tookthe position that the memorandum was not part of thecollective-bargaining agreement and thus not subject to itsgrievance-arbitration clause.On April 26, 1976, in a letter to St. Clair, Respondentreturned copies of the agreement signed subject to certainconditions: (I) requiring that the Union confirm theRespondent's understanding of the memorandum; and (2)detaching the memorandum from the back of the agree-ment where it had been placed by the Union. The letteralso stated the Respondent's position that "The Memoran-dum is not a part of the Collective-Bargaining Agreement."On May 18, 1976, the Union filed a charge with theBoard against Respondent alleging, inter alia, that Respon-dent had violated Section 8(a)(5) and (1) of the Act by"repudiating a signed memorandum of agreement betweenthe parties," and "by attaching conditions to the signing ofthe collective-bargaining agreement." The General Counselissued a complaint in Case 14-CA-9347 alleging thatRespondent conditioned execution and implementation ofthe collective-bargaining agreement on the Union's agree-ment to its interpretation of the memorandum.On August 5, 1976, Respondent transmitted to the Uniona signed signature page of the agreement with the notation"letter dated August 26, 1976, withdrawn without prejudiceas set out in the letter dated August 5, 1976"; alsotransmitted were copies of the memorandum of under-standing which had been signed on January 24, 1975. TheI Both parties limited the August settlement agreement. For example, theUnion, on August 6, wrote Respondent that it was not waiving its right toarbitrate disputes involving the layoff and recall rights of employees. Thiscovering letter withdrew the letter of April 26, 1976,"without prejudice to [Respondent's] right to maintain itsposition on the interpretation of these documents andlitigation which might occur in the future." On August 6,the Union withdrew its charge and sent Respondent aletter stating that it was not waiving its right to arbitratedisputes involving the layoff and recall rights of employees.Also on August 6, 1976, the Acting Regional Director forRegion 14 approved the Union's request for withdrawal ofits charge and the complaint in Case 14-CA-9347 wasdismissed.On November 23, 1976, St. Clair telephoned JohnBartnett, Respondent's director of labor relations, to askabout an arbitrator to hear the grievances that had beenfiled in January 1976. St. Clair testified that the "executiveboard," presumably of the Union, had "gone on recordthat these grievances would be arbitrated." Bartnett saidthat he had not had time to review the matter and asked St.Clair to call back. On December 17, 1976, St. Clair againcalled Bartnett and the latter stated, "I don't think thegrievance is arbitrable" and added the reason was "thesame reason that we stated before."Discussion and AnalysisThe complaint alleges that, since December 17, 1976,Respondent refused to bargain with the Union "in thatsince said date Respondent has been and is repudiating theMemorandum of Understanding ... as being an integralpart of the agreement ...by refusing to process griev-ances to arbitration thereunder." The General Counseltakes the position that, on August 5, when the Respondentremoved the conditions it had placed on the execution ofthe bargaining agreement in exchange for the Union'swithdrawal of its charge filed May 18, 1976, "the parties atthat point in time consummated a labor contract and theMemorandum of Understanding was part of that con-tract." General Counsel further asserts that at this timeRespondent agreed that the memorandum "was part of thecontract and subject to the grievance-arbitration provi-sions" thereto and that, by refusing to process thegrievances under the memorandum to arbitration onDecember 17, 1976, as alleged in the complaint, Respon-dent disavowed and repudiated this agreement.I find and conclude that, even assuming that Respondentand the Union did, on August 5, enter into suchagreement-which which is hotly contested and doubt-ful '- the Respondent did not violate the Act.The essence of the violation alleged in the complaint isthat Respondent refused to arbitrate grievances under thememorandum of understanding. It is well settled that theBoard does not police agreements and a refusal to arbitratedoes not constitute a violation of Section 8(a)(5) and (1) ofthe Act. Hortex Manufacturing Company, Inc., 147 NLRB1151, 1159 (1964), enfd. sub nom. Amalgamated ClothingWorkers of America, AFL-CIO v. N.L.R.B., 343 F.2d 329(C.A.D.C., 1965); National Dairy Products Corporation, 126NLRB 434, 439 (1960).tends to negate any argument that the parties had indeed agreed to applythe arbitration provisions to the memorandum. If they had, there would beno need for the Union to preserve its right to arbitrate.72 J. S. ALBERICI CONSTRUCTION CO.The General Counsel seeks to escape the impact of theseauthorities by arguing that "Respondent's refusal toarbitrate in and of itself is not the violative conduct; therefusal to arbitrate is only evidence of its repudiation of theagreement to incorporate the Memorandum into thecontract." I am not persuaded. The evidence simply showsa refusal to arbitrate grievances. And this was all that wasalleged in the complaint. If this is a repudiation, it is arepudiation only of an alleged agreement to arbitrateentered into on August 5, which is not a violation underBoard law.2Respondent did not repudiate the application of eitherthe contract or the memorandum or any specific term ofeither agreement. The only objectionable action Respon-dent has taken since November 17, 1976, is the refusal toarbitrate grievances under the memorandum-a position ithas taken since January 1976. It has not taken this positionin bad faith nor for antiunion reasons, but rather on theI The cases cited by the General Counsel in support of his repudiationtheory do not involve the situation where, as here, the only allegedrepudiation is the employer's good-faith refusal to arbitrate grievances.3 In view of my disposition of the case, I do not pass on Respondent'smotion to dismiss on the ground that the violation herein alleged wasconsummated in January 1976 and thus the complaint was inescapablybased on events which took place more than 6 months before the charge wasfiled under Sec. 10(b) of the Act. See Local Lodge No. 1424, Internationalbasis of its belief that disputes under the memorandum arenot arbitrable. Moreover, there is a disagreement as towhether the parties agreed to arbitrate such disputes. Inthese circumstances, it is clear that the General Counselhas not proven that Respondent refused to bargain in goodfaith in violation of the Act.3CONCLUSIONS OF LAWThe Respondent has not violated the Act.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER4The complaint is dismissed in its entirety.Association of Machiniss, A FL-CIO [Bryan Manufacturing Co / v. N. L. R. B.,362 U.S. 411, 416 (1960).4 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.73